Citation Nr: 1824445	
Decision Date: 04/25/18    Archive Date: 05/03/18

DOCKET NO.  14-31 583	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for asthma.

2.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for calcified bodies, both lungs.

3.  Entitlement to service connection for anxiety.

4.  Entitlement to service connection for a lung condition, to include asthma and calcified bodies, both lungs.

5.  Entitlement to service connection for sleep apnea syndrome, to include as secondary to asthma.

6.  Entitlement to service connection for a back condition.

7.  Entitlement to service connection for bilateral tinea pedis.

8.  Entitlement to an initial rating in excess of 10 percent for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney


ATTORNEY FOR THE BOARD

M. Tang, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to June 1970.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from the May 2012 and May 2014 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

The May 2012 rating decision granted service connection for bilateral hearing loss and assigned an initial 10 percent rating, effective October 25, 2010; denied the claims for service connection for back condition and bilateral tinea pedis; and denied a petition to reopen the claims for service connection for asthma and calcified bodies, both lungs (claimed as a lung condition).  The May 2014 rating decision denied the claims for service connection for sleep apnea syndrome and anxiety.

The current claim for service connection for a lung condition is generally based on the same factual basis as his previous claim for service connection for calcified bodies, both lungs and asthma, which was denied in an unappealed October 1970 rating decision.  A January 1983 rating decision declined to reopen the claim for service connection for asthma.  

In considering whether the claim presented is one to reopen or is a new claim to be adjudicated on the merits, "the focus of the Board's analysis must be on whether the evidence presented truly amounts to a new claim 'based upon distinctly diagnosed diseases or injuries' or whether it is evidence tending to substantiate an element of a previously adjudicated matter."  See Velez v. Shinseki, 23 Vet. App. 199, 204 (2009) (quoting Boggs v. Peake, 520 F.3d 1330, 1337 (Fed. Cir. 2008).  Therefore, under Boggs and Velez, new and material evidence is required to reopen the Veteran's claim for service connection for a lung condition.  Accordingly, the appeal has been characterized as claims to reopen.  See also Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

Finally, since the issuance of the August 2014 statement of the case additional pertinent evidence was added to the record.  This evidence includes VA outpatient treatment records up through January 2018; none of which are relevant to the issue of anxiety being adjudicated herein.  38 C.F.R. § 20.1304.   

The issues of entitlement to service connection for a lung condition, tinea pedis, back condition, and sleep apnea, as well as entitlement to an initial rating in excess of 10 percent for bilateral hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Service connection for asthma and for calcified bodies, both lungs, were initially denied in an unappealed October 1970 rating decision; no evidence relevant to the claim was received within one year of the notice of the decision.  

2.  A January 1983 decision declined to reopen the claim for service connection for asthma; no evidence relevant to the claim within one year of the notice of the decision.  

3.  Evidence received since the October 1970 and January 1983 rating decisions is new, relates to unestablished facts necessary to substantiate the claims, and triggers VA's duty to assist.

4.  A current diagnosis of anxiety disorder is not shown.


CONCLUSIONS OF LAW

1.  The criteria to reopen the claim of service connection for asthma have been met.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

2.  The criteria to reopen the claim of service connection for calcified bodies, both lungs, have been met.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

3.  The criteria for service connection for anxiety have not been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Reopened Claims

VA may reopen and review a claim, which has been previously denied, if new and material evidence is submitted by or on behalf of the Veteran.  38 U.S.C. § 5108 (2012).  

Service connection for asthma was originally denied in an October 1970 rating decision on the basis that a current diagnosis of asthma was not shown.  In the same rating decision, service connection for calcified bodies, both lungs was denied for a lack causal nexus to active service.  The Veteran did not subsequently perfect an appeal and new and material evidence was not received within a year of the decision.  As a result, that decision became final based on the evidence then of record.  38 U.S.C. § 7105 (2017); 38 C.F.R. §§ 3.156 (b), 20.302, 20.1103 (2017); see also Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011).  

The Veteran sought to reopen his claim for asthma in February 1980.  In February 1981, he was informed that new and material evidence was required to reopen the claim.  The Veteran did not respond and the claim was considered abandoned.  38 C.F.R. § 3.158.  

In December 1982, the Veteran sought to reopen his claim.  A January 1983 rating decision denied this petition on the basis that new and material evidence had not been submitted.  The Veteran did not subsequently perfect an appeal and new and material evidence was not received within a year of the decision.  As a result, that decision became final based on the evidence then of record.  38 U.S.C. § 7105 (2017); 38 C.F.R. §§ 3.156 (b), 20.302, 20.1103 (2017); see also Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011).  

In October 2010, VA received an application to reopen service connection for asthma and calcified lung bodes, which he characterized as a lung condition.  The appeal stems from this application.  Upon review of the record, the Board finds that new and material evidence sufficient to reopen the claims has been received.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).  

At the time of the prior final denials in October 1970 and January 1983, the evidence consisted of service treatment records, December 1971 hearing testimony, medical treatment records, and a VA examination report dated in August 1970.  The evidence added to the record following the last final denials includes additional VA medical records including multiple chest x-ray reports, lay statements, VA examination reports dated in June 2009 and December 2011, and a January 2017 private medical opinion.  

Of note, the evidence includes a current diagnosis of asthma.  The January 2017 private medical opinion also provides a nexus opinion regarding asthma.  The presence of a current disability and evidence of causal nexus were previously unestablished facts needed to substantiate the claim.  

New and material evidence sufficient to reopen the claim for service connection for calcified bodies, both lungs has also been received.  Of note, the June 2009 chest X-ray report with the examination report revealed a new calcified granuloma in the Veteran's lung.  Also material are the Veteran's lay statements regarding events in service (i.e. that his military duties included clearing and cleaning bombs fields that caused harmful exposures) which he believes led to his current respiratory conditions.  The Board notes that evidence of causal nexus was a previously unestablished fact needed to substantiate the claim for calcified lung bodies.  The credibility of his statements in this regard is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Moreover, when evaluating the materiality of newly submitted evidence, the focus must not be solely on whether the evidence remedies the principal reason for denial in the last prior decision; rather the determination of materiality should focus on whether the evidence, taken together, could at least trigger the duty to assist or consideration of a new theory of entitlement.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The current medical evidence regarding calcifications on the Veteran's lungs and his lay statements about his in-service duties, trigger the duty to assist when considered in conjunction with the old evidence.

For this reason, both claims are reopened.  Additional development is required prior to further appellate action and is discussed in the Remand.

II. Service Connection 

The Veteran seeks service connection for anxiety.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated during active service.  38 U.S.C. § 1131 (2012); 38 C.F.R. § 3.303(a) (2017).  Generally, in order to establish service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2017).

Service connection may be established for a current disability on the basis of a presumption under the law that certain chronic diseases, including a psychosis, manifesting to a certain degree within a certain time after service must have had their onset in service.  38 U.S.C. §§ 1112, 1113, 1137 (2012); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309(a) (2017).

After a thorough review of the record, the Board finds that service connection is not warranted.  Service treatment records and post-service VA medical records are negative for any findings of, complaints of and/or treatment for anxiety symptoms or an anxiety disorder.  There is no competent lay or medical evidence of a currently diagnosed anxiety disorder, nor has the Veteran reported persistent or recurrent symptoms of anxiety either during or since service.  There also is no evidence or assertion that there may be relationship between the claimed anxiety and service.  The Veteran has not submitted any statements or evidence in support of this claim, whereas he has submitted such statements for his other currently pending claims for service connection.  The Veteran also has not indicated that he received any private treatment for anxiety, but did so for other disabilities currently on appeal.  

Simply put, the evidence simply does not show that such an anxiety condition, or any symptoms related to such a condition, is present.  Congress has specifically limited service connection to instances where there is current disability that has resulted from disease or injury.  See 38 U.S.C. § 1131 (2012).  

An examination is not necessary to make a decision in this case as there is no competent lay or medical evidence of a currently diagnosed anxiety disorder or persistent or recurrent symptoms of anxiety; no evidence that the Veteran suffered an event, injury or disease in service, or has a disease or symptoms of a psychosis that onset during a presumptive period; or any evidence which indicates that the claimed anxiety may be associated with service or with another service-connected disability.  See 38 C.F.R. § 3.159 (c)(4) (2016); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In the absence of a current disability, the analysis ends, and the claim for service connection for anxiety cannot be granted.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The preponderance of the evidence is against the claim, and the benefit of the doubt rule does not apply.  Service connection for anxiety is not warranted.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. 49, 53-56 (1990).


ORDER

The claim for service connection for asthma is reopened; to that extent only, the appeal is granted.

The claim for service connection for calcified bodies, both lungs, is reopened; to that extent only, the appeal is granted.

Service connection for anxiety is denied.


REMAND

Although the Board regrets the delay, further development is needed.  

At the outset, additional pertinent evidence was added to the record since the issuance of the August 2014 statement of the case.  This evidence includes VA outpatient treatment records up through January 2018.  Although the Veteran's substantive appeal was received after February 2, 2013, the automatic waiver of initial RO consideration does not apply in this case because the evidence was obtained by the VA, rather than submitted by the Veteran.  See Section 501 of the Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Public Law (PL) 112-154, which amends 38 U.S.C.A. § 7105 by adding new paragraph (e).  The AOJ will have an opportunity to review these records on remand.

The Board also notes that the evidence of record reflects that the Veteran has sought treatment at Kaiser Permanente with respect to his asthma, back, and bilateral hearing loss conditions.  As these medical records are not attached to the claims file, the AOJ is asked to obtain them upon remand.  

Lung/Respiratory Conditions

The Veteran seeks service connection for lung and respiratory conditions, to include asthma, calcified bodies in the lungs, and sleep apnea.  He generally asserts that his military duties of cleaning and clearing bomb fields either caused or aggravated his current conditions.

Asthma was not noted upon the Veteran's entrance to service.  His May 1968 physical examination was negative for asthma.  His Report of Medical History shows a history of hay fever was reported upon service entrance.  A clinician noted hay fever.  The Veteran was later treated throughout service for allergy related complications.  

After service, at an August 1970 VA examination, the Veteran was not found to have asthma based on the clinical findings and record review.  At a December 2011 VA examination, an examiner found that the Veteran had reversible airway disease consistent with asthma, upon examination.  The examiner was unable to determine whether asthma preexisted military service and was aggravated therein.  He explained that there was conflicting documentation in that regard.  He did not specifically indicate whether the current asthma had onset in service or was otherwise related to service.  In a January 2017 private medical opinion, Dr. S. provided a nexus opinion that the Veteran's asthma more likely than not had onset during or was caused by active service.  

In light of the current state of the record, another VA examination for asthma, along with a nexus opinion and rationale, is needed. 

With respect to calcified bodies, both lungs, the claims file does not contain an opinion that addresses etiology.  An examination and opinion would be helpful prior to adjudication of this issue as the Veteran generally asserts that his military duties of cleaning and clearing bomb fields either caused or aggravated his current respiratory conditions.  

Service treatment records include a consultation report from an allergy clinic.  The report indicates that the Veteran developed coccidioidomycosis prior to military service.  A post-service April 1970 X-ray report revealed multiple small calcified nodules in both lung fields consistent with his previous valley fever or histoplasmosis.  After service, an August 1970 VA examination and X-ray report revealed rounded calcifications consistent with histoplasmosis.  A chest X-ray report in June 2009 showed a calcified granuloma in the Veteran's lung that was not previously discussed and also showed subcentimeter calcified granulomata in the left lung.  

As it is unclear to the Board whether these findings represents a clinical disability that causes functional impairment (as opposed to merely an incidental finding), and whether such findings are related to service; a VA examination is needed.

Finally, the Veteran asserts that his sleep apnea had onset in, or is related to service.  At an April 2014 VA examination, an examiner opined sleep apnea was less likely than not incurred during service and provided a cogent rationale for this opinion.  However, in January 2017, the Veteran submitted a private nexus opinion.  The physician opined that the Veteran's asthma symptoms contributes to and aggravates sleep apnea.  The Veteran is not yet service-connected for asthma.  Thus, these issues appear to be intertwined and adjudication of service connection for sleep apnea must be deferred until the resolution of his asthma claim.  An addendum opinion is also necessary to address service connection for sleep apnea, on a secondary basis. 


Tinea Pedis

Service treatment records showed the Veteran suffered from recurrent tinea pedis infections while in service.  He was initially treated in May 1968 for athlete's foot, and treated for tinea pedis in November 1968.  In January 1969, there were four clinical entries for tinea pedis.  An early February 1969 entry showed that the Veteran was excused from marching due to his tinea pedis.  An entry two weeks later indicated that his tinea pedis was clearing after using different medication.  A May 1970 Medical Evaluation Board examination noted a history of athlete's foot, but the physical examination of his feet was normal.

After service, the Veteran was treated for athlete's foot in June 1989.  A January 1991 treatment record showed he was diagnosed with tinea pedis.  In August 2008, he was diagnosed with plantar keratosis.  The Veteran reports that he had foot problems in active service that have continued since and that he has used topical medications for his feet for years.  See February 2011 Correspondence.

At a VA examination in September 2011, an examiner diagnosed bilateral tinea pedis and opined that the condition was less likely than not caused by active service, as it was unlikely the tinea pedis from 1969 has persisted uninterrupted to the current examination.  The rationale was that the records show the tinea pedis during service had resolved and the current tinea pedis infection more likely than not occurred in the present.  The rationale does not reflect full consideration of the Veteran's reported ongoing foot problems after service, to include the post-service diagnoses of tinea pedis in June 1989 and January and May 1991.  Therefore, an addendum opinion is needed.

Back Condition

The Veteran has been diagnosed with lumbago, a bulging disc, and degenerative joint disease, lumbar spine.  He contends that his duties of clearing and sweeping bomb fields during service caused his current conditions.  The Veteran has not been afforded a VA examination to assess the likelihood of a relationship between his current back conditions and service.  See McLendon.  In addition, the evidence shows he sought private treatment for his back condition at Kaiser Permanente.  As the appeal is being remanded for these records, adjudication at this time would be premature.  

Bilateral Hearing Loss  

As the appeal is being remanded for the RO to obtain additional private medical records from Kaiser Permanente, the Board will defer adjudication of this issue at this time.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he identify any outstanding medical records not already associated with the claims file, including those from Kaiser Permanente.  After receiving authorization, request outstanding treatment records from any identified treatment provider.  If these records are unavailable, the claims folder must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).   

2.  Schedule the Veteran for an examination to evaluate the nature and etiology of his lung/respiratory conditions.  The claims folder, to include a copy of this Remand, must be made available to the examiners for review.  All appropriate diagnostic testing must be conducted.  The examiner must address each of the following:

a) Is it at least as likely as not (a 50 percent or greater probability) that asthma had onset during active service or is otherwise etiologically related to active service?

A fully-explained rationale must be provided for all opinions expressed.  In answering the question, the examiner's attention is also directed to the Veteran's service treatment records (including reports of wheezing and the separation examination reports that show asthma), the December 1971 RO hearing testimony, the submitted buddy statements, the December 2011 VA examination report, and the January 2017 private medical opinion from Dr. S.  

In addition, the examiner should consider the Veteran's contentions that his asthma developed as a result of his military duties of clearing and sweeping bomb fields and that the prescription of Quiberon in his service treatment record is indicative of asthma having onset therein.

b) Is it at least as likely as that sleep apnea had onset during active service or is otherwise etiologically related to active service?

c) If the examiner finds asthma had onset or is related to service, then is it at least as likely as not the current sleep apnea syndrome is either proximately caused or aggravated by his current asthma condition?

In answering this question, two opinions are required: one for proximate causation and a second for aggravation.  The term "aggravation" means a worsening of a disability beyond its natural progression.  If aggravation is found, then, to the extent possible, the examiner should attempt to establish a baseline level of severity for the sleep apnea disability prior to aggravation by the asthma.

A fully-explained rationale must be provided for all opinions expressed.  In answering this question, the examiner's attention is also directed to the January 2017 private medical opinion, where the physician opined that any condition that adversely affects a patient's breathing both contributes to and aggravates sleep apnea, including asthma.

d) The examiner is asked to state whether the current evidence of calcified bodies or granulomata shown in the X-ray reports is a clinical disability that causes residual symptoms or functional impairment, or rather, is an incidental finding.

e) If the current evidence of calcified bodies or granulomata does in fact represent a disability, then is it at least as likely as not that any calcified bodies in the lungs, had onset during, or are otherwise related to service; or are related to a current respiratory disorder that had onset in or due to service?

A fully-explained rationale must be provided for all opinions expressed.  

If the examiner is unable to provide a rationale for any requested opinion, then he or she must indicate why (e.g. additional evidence is needed, limits of medical knowledge, etc.).

3.  Schedule the Veteran for an examination to evaluate the nature and etiology of his back conditions.  The claims folder, to include a copy of this Remand, must be made available to the examiner for review.  All appropriate diagnostic testing must be conducted.  

a) The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any current back disability to include a bulging disc and degenerative joint disease had onset during or, are otherwise related to the Veteran's military service.  

In answering this question, the examiner should consider the Veteran's contention that the rigors of his military duties (including clearing and sweeping the bomb fields) may have led to his lumbar spine conditions.

b) The examiner is to provide an opinion as to whether it at least as likely as not that the Veteran's degenerative joint disease initially manifested to a compensable degree within one year of service?

A clear rationale must be provided for each opinion requested of each of the examiners.  If the examiner is unable to provide a rationale for any opinion, then he or she must indicate why (e.g. additional evidence is needed, limits of medical knowledge, etc.).

4.  Return the claims folder to the April 2011 examiner for an addendum opinion regarding the tinea pedis.  If that examiner is no longer available, the file should be sent to another examiner.  The examiner must review the entire claims folder and a copy of this Remand.  The need for a physical examination is left to the discretion of the examiner.  The examiner is asked to answer the following:

a) Is at least as likely as not (a 50 percent or greater probability) that the Veteran has a bilateral foot condition, to include tinea pedis that is related to service?  That is, do any of his current foot conditions of tinea pedis or actinic keratosis represent a progression of the Athletes foot or tinea pedis treated in service?

The examiner is also asked to consider the Veteran's lay statements about his ongoing foot symptoms and treatment in providing his or her opinion.  A fully-explained rationale must be provided for all opinions expressed.  

If any of the examiners are unable to provide a rationale for any opinion, then they must indicate why (e.g. additional evidence is needed, limits of medical knowledge, etc.).

5.  Finally, readjudicate the appeal.  If the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


